’




        OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                           AUSTIN




                                         /
BononbloEallH.Logrs,llrabs           ,
8~~Bowd0fCoatro1
Awtin, fua8
                             opinionx0. o-7446          ._




                                     the irota uhiah hare




                 a8nt 18 nov aployd   am Prinoipal of the
       Blg~nd~HiCl;h&hool~tLiring8ton,tarar        m&a
       rahoolbelng in the Big Smkd~ Indesmdeutbool
       Dietriot o? Pope County. Tha amoluwmto inaulent to
       the po8itloa OS bw drltor  Sor the 1uU.m Reremtlon
       am obtained frana ?ederalCow~rnmentO~nttothe
       rariou8 Indian Tribea, and ve in thir offlao hare
       derlgnetal rwh monlee &a ?dexml In&tin FunAl.
Honombl*ml1B.Logea           -Peg.2


    Themeaonioe aw mei~ed fra             the Idhal  Q5wavaent
     lndmthemaf'terd~poeltedln             thovea4ouelooal
    E;,          and omllaery ahooke an   dam   agafnet the
             .

    "Paw6 the l tandpolnt of expedlenay thie appliaant
     aotidfill tha poeitlon of bum d&yor n      8d8purtOlf
    boaauee him dutlee am a bum drlrer v5ul.dT egln wry
    early in tha mornln2 and upon the niLflUImt of him
    du~aeabur~lr~iortherorningnnr,~r~
    than be at the eohool of vbiah he 18 the Prlnelpal.
    In the aftern5one after him dutioe am prinolpal we-
    a5qploted, ho 55uld gatbr the etWente that    he vae
    trameportlngand   thormmo~nturn totho In&tin
    Reeemtlan."
         2h0 fti8t qtt88ti0nh0n t0 b a8knnit-d 18
vhothorthe employrent of a ppinoljml am 8 hue drlwr           for
trener0rr1ngthe ehll4lnn to and fra an Indiaa Roromtfoa
voultl Y10lato the proYlelone of the c5netltutlonof mxae
prohibit1 the holding of aoro than one olyll ofY?loeof
eaoluneatY Artlale XVI, Seatlou 40) and ale0 t-bat prohfbl-
tlng the aaaountlag offiaere of the State fzwm dreving a
varraat  upon the Trueury in fkvor of 0    pereoa vho holde
at the eeae Wee any other off100 or pornK tl5n of honor,
tmet, or prolit (nrtfole XVI, Seat100 33). The eppli-
aatlon of theme pro~ielone am they epeolflaallyrolrte to
the employment of a tcbaohoror prinolp&t of a e5hool am a
bw driver vse dealded in a preriouely leewd 5 lnlan of
thle dopsrwent, Ro. O-4982, dated Deoa&er 2, P942, frcm
vhlah tha Solloving is quoted:
     ted ue nov exealne the general lrrvto eee it thaPe 18
     angn~;elnh.tbltion to a pereou~e   eerriiagin both
                  section 40 0r Artialo nrr, C5netitutlon
     of Toxae, &ohiblte  the holding of more than one air11
     orflae of emolument. Howwr, 8 85hool toaahor18 an
     eupl5pe, not a pub115 offlaer. H8rtln 'I.Pleher
     291 Paa. 276; Nooty Y+ Belle, 2    11.W. 358, 75 b.
     L. R. 13473 Leqnel Y Johwoa, 2zi Paa. 8592 Clune Y.
                              l

     sahool Dletrlat, 166 H. Y. 11, 6 A. L. R. 736r Hoath
     Y. Johneon, 15 S. Rr 980 btate ox rel. Levellen y.
     2kuith,69 R. Y. 114~ 56 b. S. 382~ 37 Tex. Jw. lOJ5b
     oplnlone lb. o-371,Ilo. o-4020, x0. o-4669, Ho. 0 7 .
     neither 18 a hue drivera publla oiflaer. Opinion Ro.
     O-4957. It follows that the aonetltutionalprovlelon
     prohibltlnR double offlab holdiwj 18 not lppllaablo and
     in lteel~ would not preyeat one smreonte holding both
     the poeltlone underaoneideration.
HoaorableHallH.L5gaa -Page3

    "aeotf5n 33 of Artiolo XVI, conetltutson of Taxer,
    prohibit8 the a555tmUng  offloore of thlr State fra
    dmvlxq or pyino a warmtat uponthe twaeury in fbyor
    of any perroa for ulary or oargmeatlon am agent,
    o fflo o r l,
                ppofatw, vho hold8 at the eua tin uy
    other offlae or poeltloa of honor, truet           or profit
              l   R a wever , a m th e Sta te   aaaountlngo ffio er n
    neither drw nor gtw a vumnt upon the trueury irr
    fawr of llthorthe mhaoltowher   or tbobum drl~er.
    thle le5tl5u 18 laeppllaable.
    “The ~rfawaaae of the dutlee atkohed to oaoh of
    theme p5eltloaewould nweeurfly take pla58 at
    dlfforemt timoe~ that la, the hue drlter~e dutlee are
    mrfomed    before the ocmaenaslleut  of and after  the
    aloee of tha rohoolday a8 Bwh.       8ee Artlale 2906,
    Rorieed Clrll 8tatutoe. Then la, thmef5n,         110 55n-
    fllot am to the time 0r perfoxmwo of the reepeatl*s
    duti~e,mdr~rur.errmi~tlanoft~re~ti~o                  etet-
    utbe vo ara unableto dleawn any lnoon8letmay         or
    lnaamg&lblllty    botvoen the dutiee of one poeltloa
    and thorn* of the othw.”
         It 18 olear,then, that the employment of tha appll-
oant for the poeltlon in queetlon vould not bo in tloletlon
of the m%wfelone of the Ooaetitutlonrulatlng to duel
wgloymeute, but alnob the abwo altd oplniouwte leewd
from thie offlam. a nev eahool eid bill 9188lnaoted in 1945
(Senate Bill 167, 49th Le l latuw, 1945). In am auah am
thie leet alted aot a5nteI? ne lp5alfla prorielone relating
to the aploymat    of toaohen and prlnolpaleam bum drivera,
it lhould be here notul that   ordlne&ly the payment of an
additional eUary for bun drlrlllgetioee k, a prlnalpal,
or a teaohor alma perfwal      edalnietr8tlvadutlee, 18 ppo-
hlblted by thle lot (8ea Op 7 nion Ro. O-6797,dated Hay 16,
19w.      Hwowr   in a later oplnloa (lV0. O-7396,dated
Ootober 7, l$?Mj It vae held t&t the prohlbltlone of the
rat &Id not ext6md to the omplo ent of 8 prinolpklor
a teaalter perfomlng admlnletra  c te dutlee,em~loJbisby B
eeprete oontreating e4gpn5yto th4t oontraatl~ for and
paying tuahore * ealariee. Certainly,    in regard to the
oaploymathorallrqwetlo~, tha prohlbltlonsof t-hoa.ot
do not 8pply for the meoa tint in Artlola I, Swatlou2,
paregreph3 thereof,   the urhool for the Alabama Ind3.ene
attendilrglahool In Polk County 18 epeolflasllyexempted
am rollwe:
HoaorableliellX.Logur -P-a      4

     “Protidal   that the tax provlelone 8ad other

     in Polk Cowty, Taxam.”    (hphaete     ad&d)
           All of the fore olng ooneidorml, it rry bo ooa-
aluded that the 4mployaemf of the prlnolpel of the Big
Scaly Rlgh bahool at Wvlngetosa, Te.x-88,a8 @e drlwr   of
a rohoolbue tmnefcn*)lngobildren toub       frim the--
Couehatti IndieuReer~tloole      aaitherlario3.atf5aof
:a& g8Ututional     paotielon or ef thm tenr of the eohool
        .
         Aaowdl   y, yuu aw adrleed that the Board of
Oontrelheem a    ty t5 ooatxuot rltb Uw 8pplloe8t for
the wloyaentla  qxm*Moa.

                                 mare     very truly

                            ATToRRx     8mxuL   O? 'wtw